DETAILED ACTION
Claims 1, 3-5, and 7-18 are amended. Claims 2 and 6 are cancelled. Claims 19-22 are new. Claims 1, 3-5, and 7-22 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method disclosed in claims 17-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the first bridge unit” and “the second bridge unit” in claim 1;
“the first bridge unit” in claim 5;
“the second processor” in claim 7;
“the first bridge unit”, “the power status module”, “the second power domain”, “the second bridge unit”, and “the second processor” in claim 8;
“the second processor” in claim 9;
“the first processing subsystem” and “the second processing subsystem” and claim 10;
“each said bridge unit” in claim 14;
“each said bridge unit” in claim 15;
“the power status module”, “each power domain”, “the bridge unit of each processor”, and “each processor” in claim 16; and
“the first bridge unit” and “the second bridge unit” in claim 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “first bridge unit is configured, or is configurable, to” (line 21) and “the second bridge unit is configured, or is configurable, to” (line 25). These limitations render the claim indefinite because: 

(b) similarly, it is not clear if the second bridge unit is required to implement the “receive the event signal”, “send an interrupt signal”, and “send a local event signal” actions (i.e. the second bridge unit is configured to receive and send signals) or if this bridge unit does not necessarily implement these actions but must be configurable by a developer which indicates any type of bridge unit, whether it implements these actions or not, would satisfy the limitation as it would be configurable by a developer as known in the art.
	For the following analysis, the Examiner will consider the limitations “first bridge unit is configured, or is configurable, to” and “the second bridge unit is configured, or is configurable, to” as referring to –first bridge unit is configured to— and –the second bridge unit is configured to—, respectively.
Claims 3-5, and 7-16 inherit the features of claim 1 and are rejected accordingly.
Claim 3 recites the limitation “the second bridge unit is configured not to send an interrupt signal” in line 2. This limitation is a negative limitation that renders the claim indefinite because it tends to define the “the second bridge unit” in terms of what it does not do, rather than pointing out what it does.
For the following analysis, the Examiner will consider any type of bridge unit that does not send an interrupt signal as being analogous to “the second bridge unit” in claim 3.
Claim 5 recites the limitation “first bridge unit is configured, or is configurable, to” (lines 3-4). This limitation renders the claim indefinite because it is not clear if the first bridge unit is required to 
For the following analysis, the Examiner will consider the limitation “first bridge unit is configured, or is configurable, to” as referring to –first bridge unit is configured to—.
Claim 14 recites the limitation “each said bridge unit… is configured, or is configurable, to” (lines 7-8). This limitations renders the claim indefinite because it is not clear if the bride units are required to implement the “detect” and “respond” actions (i.e. each bridge unit is configured to detect and respond) or if the bridge units do not necessarily implement these actions but must be configurable by a developer which indicates any type of bridge unit, whether it implement these actions or not, would satisfy the limitation as it would be configurable by a developer as known in the art.
For the following analysis, the Examiner will consider the limitation “each said bridge unit… is configured, or is configurable, to” as referring to –each said bridge unit is configured to—.
Claims 15-16 inherit the features of claim 14 and are rejected accordingly.
Claim 15 recites the limitation “each said bridge unit is configured, or is configurable, to” (line 2). This limitations renders the claim indefinite because it is not clear if the bride units are required to implement the “receive” and “send” actions (i.e. each bridge unit is configured to receive and send) or if the bridge units do not necessarily implement these actions but must be configurable by a developer which indicates any type of bridge unit, whether it implement these actions or not, would satisfy the limitation as it would be configurable by a developer as known in the art.
For the following analysis, the Examiner will consider the limitation “each said bridge unit is configured, or is configurable, to” as referring to –each said bridge unit is configured to—.
Claim 17 recites “A method of operating an integrated circuit device, the integrated circuit device comprising” in lines 1-2. However, even though claim 17 is directed to a method, the claim does not identify any method steps but instead discloses components of an integrated circuit device. Therefore, it is not clear what method steps are implemented by the claim (e.g. the functions of the integrated circuit device are implemented as the method steps), or if the claim should be directed to an integrated circuit device.
For the following analysis, the Examiner will consider claim 17 as a method that implements the functions of the integrated circuit device as its steps.
Claims 18-20 inherit the features of claim 17 and are rejected accordingly.
Claim 21 recites the limitations “first bridge unit is configured, or is configurable, to” (lines 20 and 28) and “the second bridge unit is configured, or is configurable, to” (line 24). These limitations render the claim indefinite because: 
(a) it is not clear if the first bridge unit is required to implement the “detect a write”, “respond to the write”, and “respond to receiving a task signal” actions (i.e. the first bridge unit is configured to detect and respond) or if this bridge unit does not necessarily implement these actions but must be configurable by a developer which indicates any type of bridge unit, whether it implement these actions or not, would satisfy the limitation as it would be configurable by a developer as known in the art; and 
(b) similarly, it is not clear if the second bridge unit is required to implement the “receive the event signal” and “send an interrupt signal” actions (i.e. the second bridge unit is configured to receive and send signals) or if this bridge unit does not necessarily implement these actions but must be configurable by a developer which indicates any type of bridge unit, whether it implements these actions or not, would satisfy the limitation as it would be configurable by a developer as known in the art.

Claim 22 inherits the features of claim 21 and is rejected accordingly.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,141,494 B2 by Arroyo et al.
U.S. Patent No. 6,463,492 B1 by Engfer et al.
U.S. Patent No. 10,318,359 B2 by Mebane, III.
U.S. Patent No. 8,464,281 B2 by Mebane, III.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/UMUT ONAT/Primary Examiner, Art Unit 2194